Citation Nr: 1220517	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  11-23 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to accrued benefits.

4.  Entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status, for the appellant. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to September 1945.  The Veteran died in July 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The November 2010 rating decision denied the claims of entitlement to DIC benefits under 38 U.S.C.A. § 1318, accrued benefits, service connection for the cause of the Veteran's death, and aid and attendance benefits or housebound status for the appellant. 

In March 2012, the appellant withdrew a request for a hearing before a Veterans Law Judge at her local RO.  See 38 C.F.R. § 20.702(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for the cause of the Veteran's death, entitlement to accrued benefits, and entitlement to aid and attendance benefits or housebound status for the appellant are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2010.

2.  At the time of the Veteran's death, service connection was in effect for paralysis of the right brachial plexus (evaluated as 70 percent disabling) and residuals of a gunshot wound to the right upper arm and shoulder (evaluated as 40 percent disabling), for a combined rating of 80 percent.

3.  A total disability rating based on individual unemployability (TDIU) was awarded effective May 14, 2009.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2011); 38 C.F.R. § 3.22; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

However, in the current case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Therefore, under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid her in substantiating her claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

II.  DIC Benefits

A surviving spouse may establish entitlement to DIC in the same manner as if the veteran's death were service connected where it is shown that the veteran's death was not the result of willful misconduct, and the veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, or (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service, or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  At the time of the Veteran's death, a TDIU had been in effect for a period of less than 10 years.  Likewise, he did not die within five years of his service discharge, nor had he been a prisoner of war.

The Board is cognizant of the appellant's contention that her husband had suffered from posttraumatic stress disorder (PTSD) since military service.  The Board notes, however, that the Veteran did not file a claim of entitlement to service connection for PTSD during his lifetime, and no such claim was pending at the time of his death.


As the evidence fails to show the Veteran was continuously rated totally disabled during the 10 years preceding his death, died within five years of discharge from active duty, or was a former prisoner of war, the criteria for DIC have not been met and the appellant's claim is therefore denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the law and not the evidence is dispositive, the claim must be denied because of the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the claims of entitlement to accrued benefits, entitlement to service connection for the cause of the Veteran's death, and entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status, for the appellant. 

First, with regard to the accrued benefits claim, the Board has determined that the claim was not properly adjudicated in the first instance.  Applicable law and regulations provide that, upon the death of a veteran or beneficiary, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his/her death (accrued benefits) and due and unpaid shall, upon the death of such individual, be paid to the specified beneficiaries, the first of which is the veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such benefits must be filed within one year of the veteran's death.  38 C.F.R. § 3.1000(a), (c) (2011).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application).

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2011).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2011); see also 38 C.F.R. §§ 20.1103, 20.1104 (2011).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

In the case at hand, the RO appears to have summarily rejected the appellant's accrued benefits claim because, as stated in the July 2011 statement of the case, the Veteran "was not due any unpaid monetary benefit at the time of his death."  The RO, however, did not appear to consider the merits of the accrued claim.  A deceased veteran's claim remains pending for accrued benefits purposes when he dies after a rating decision but before the expiration of the one-year period for filing a Notice of Disagreement.  A claimant who files an accrued benefits claim before the expiration of that one-year window has a valid accrued benefits claim.  

In this case, the appellant filed her claim in August 2010, on an application form that also constitutes a claim for accrued benefits.  As her accrued claim was filed before the expiration of the appeal period for the December 2009 rating decision on the Veteran's claims, her claim for accrued benefits should be determined on the merits.  Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007).  It is unclear from the record, however, which determinations in the December 2009 rating decision on the Veteran's claim the appellant believes warrant payment of accrued benefits.  In this regard, the Board notes that the December 2009 rating decision granted the Veteran's claim for a total disability rating based on unemployability; awarded the maximum evaluation of 70 percent for paralysis of the right brachial plexus; continued a 40 percent rating (the maximum evaluation) for residuals of gunshot wound of the right upper arm and shoulder; granted eligibility for Dependent's Educational Assistance; and denied entitlement to special monthly compensation based on aid and attendance or housebound status for the Veteran.  The appellant's notice of disagreement and substantive appeal appear to be providing argument for the claim for service connection for the cause of death.  On remand, the appellant should be asked to clarify her arguments concerning the accrued benefits claim, and the accrued benefits claim needs to be properly adjudicated on its merits.

With regard to the claim of entitlement to service connection for the cause of the Veteran's death, the Board notes that the evidence must show that a service-connected disability caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

The Veteran's death certificate reflects that he died on July [redacted], 2010.  His cause of death was listed as dementia, with contributing causes of hypertension, atrial fibrillation, and coronary artery disease.  The appellant contends that the Veteran, in fact, died from complications of pneumonia.  

She contends, in relevant part, that the Veteran's service-connected disabilities of the right upper extremity (a combined 80 percent rating for paralysis of the right brachial plexus and residuals of a gunshot wound to the right upper arm and shoulder) led to frequent falls.  In her August 2011 substantive appeal, the appellant described "the problem with the strength in his arm to put the right amount of pressure on both hands of the walker.  This caused the walker to tip and he would fall."  The appellant reported that such a fall led to a broken hip, for which the Veteran was hospitalized, in early June 2010.  She contended that the Veteran developed pneumonia as a complication of this hospitalization, which led to his death.  

The appellant has also attributed the Veteran's fall to undiagnosed PTSD, which she believes developed as a result of the Veteran's World War II service.  In her August 2011 substantive appeal, the appellant described the Veteran as having taken medication for nerves and depression due to PTSD prior to his death.  She reported that the Veteran could not sit still and developed obsessive-compulsive disorder.  
The appellant has described the Veteran's private physician, Dr. Blum, as having been "my husband's doctor for about three decades [who] knows of the nervous condition of my husband...."  

The appellant has submitted statements from Dr. Blum opining that the Veteran's fall, and ultimately his death, were caused by chronic anxiety and neuropathy.  The record reflects that hospitalization for this fall occurred at Wetzel County Hospital.  No attempt has thus far been made to obtain the private treatment records from Dr. Blum and from the Wetzel County Hospital hospitalization prior to the Veteran's death.  On remand, the RO/AMC should attempt to obtain all available treatment records from Dr. Blum and Wetzel County Hospital after securing any necessary release from the appellant.  

The Veteran's claims file should also be forwarded to a physician to obtain a VA medical opinion as to the whether the Veteran's service-connected disabilities of the right upper extremity (paralysis of the right brachial plexus and residuals of a gunshot wound to the right upper arm and shoulder) contributed to a fall that led to a broken hip.  The examiner should also determine whether a hospitalization for hip surgery led to complications, including pneumonia, which materially contributed to or hastened the Veteran's death.

Finally, the appellant's claim for entitlement to special monthly compensation benefits based on the need for the regular aid and attendance of another person or on account of housebound status is inextricably intertwined with the claim of entitlement to service connection for the cause of the Veteran's death currently on appeal.  In this regard, special monthly compensation could only be awarded if the appellant's claim for DIC benefits based on service-connected death is granted.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Advise the appellant of the issues addressed in the December 2009 rating decision on the Veteran's claims, and ask her to clarify which issue or issues she feels were wrongly decided and entitle her to accrued benefits. 


2.  Ask the appellant to provide the names, addresses, and approximate dates of treatment from any medical providers who have treated the Veteran for a psychiatric condition, his service-connected right arm conditions, and the fall and pneumonia shortly prior to the Veteran's death.  In addition, all clinical records from Dr. Blum and the records of hospital treatment at Wetzel County Hospital shortly prior to death should be requested.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the appellant should be so notified.

3.  After the above has been completed to the extent possible, forward the claims file to a VA physician for an opinion as to whether the Veteran's service-connected disabilities of the right upper extremity (paralysis of the right brachial plexus and residuals of a gunshot wound to the right upper arm and shoulder) at least as likely as not (50 percent probability or greater) materially contributed to or hastened the Veteran's death.  The physician should address the appellant's contentions that his service-connected disabilities contributed to death because difficulties with the Veteran's right upper extremity and using a walker led to a fall in which he broke his hip, 
and that the immobility from the hip injury led to complications, including pneumonia, which materially 

contributed to or hastened the Veteran's death.  A complete rationale for all opinions expressed should be provided.  

4.  With respect to the accrued benefits, for all issues identified by the appellant in response in directive 1 above, the accrued benefits claim should be adjudicated on the merits.  If the appellant does not respond at all to the request in directive 1, then the RO/AMC should adjudicate as an accrued claim any issue in that decision that was denied.

5.  After the development requested above has been completed to the extent possible, and after any additional development deemed appropriate in response to the above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


